DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
The present application is a 35 U.S.C. 371 national stage application of International Application No. PCT/CN2020/089823, filed on May 12, 2020, which claims priority to Chinese Patent Application No. 202010234050.1 filed on March 30, 2020.  On May 25, 2020, a certified copy of this document was received by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Drawing Objection
3.	Since figures 3-5 are described as traditional technology (see e.g., ¶¶0037-0039), they should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections 
4.	The specification is objected to because the title is not descriptive.  See MPEP  PROVIDING DIFFERENT POLARITY DATA SIGNALS TO DIFFERENT SCAN LINE GROUPS IN DIFFERENT HALF FRAME PERIODS, AND DRIVING METHOD THEREOF”.
5.	The abstract needs to be amended to: (i) remove “The present application provides” and “thereof” so that the abstract is clear and concise (see MPEP Section 608, especially – “It should avoid using phrases which can be implied, such as ‘The disclosure concerns’”); (ii) remove “a display device and a driving method” to not repeat information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”); and (iii) remove “prevents vertical lines and diagonal lines from occurring during display” to not refer to purported merits of the invention (see MPEP Section 608, ¶6.14, especially – “The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art”).
Claim Objections
6.	Claims 1-11 are objected to because of the following informalities:  
	Claim 1 at line 12 needs to be changed from “the steps” to “steps” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 2-6 that depend upon claim 1.
Claim 1 at line 6 needs to be changed from “the plurality of subpixels in each row” to “a plurality of subpixels in each row” to correct a lack of antecedent basis issue.  
Claim 1 at line 7 needs to be changed from “the plurality of subpixels in each column” to “a plurality of subpixels in each column” to correct a lack of antecedent basis issue.  This change would provide proper antecedent basis for “the plurality of subpixels in each column” in claim 3 at line 4.  Appropriate correction is required.  This objection applies to claims 2-6 that depend upon claim 1.
Claim 1 at lines 15-16 needs to be changed from “the data signals having a first polarity to the plurality of data lines” to “data signals having a first polarity to the plurality of data lines” to correct a lack of antecedent basis issue.  This change would provide proper antecedent basis for “the data signals having the first polarity” in claim 5 at line 10.  Appropriate correction is required.  This objection applies to claims 2-6 that depend upon claim 1.
	Claim 1 at lines 20-21 needs to be changed from “the data signals having the first polarity in the previous 1/2 frame” to “data signals having the first polarity in the previous 1/2 frame” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 2-6 that depend upon claim 1.
Claim 1 at line 27 needs to be changed from “the data signals corresponding to high gray levels” to “data signals corresponding to high gray levels” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 2-6 that depend upon claim 1.
Claim 1 at lines 28-29 needs to be changed from “the data signal corresponding 
Claim 2 at line 2 needs to be changed from “the step” to “a step” to correct a lack of antecedent basis issue.  Appropriate correction is required.
Claim 2 at line 3 needs to be changed from “the steps” to “steps” to correct a lack of antecedent basis issue.  Appropriate correction is required.
Claim 5 at line 3 needs to be changed from “the steps” to “steps” to correct a lack of antecedent basis issue.  Appropriate correction is required.
Claim 7 at line 24 needs to be changed from “the data signals corresponding to high gray levels” to “data signals corresponding to high gray levels” to correct a lack of antecedent basis issue.  This change would provide proper antecedent basis for “the data signals corresponding to high gray levels” in claim 8 at line 4.  Appropriate correction is required.  This objection applies to claims 8-11 that depend upon claim 7.
Claim 7 at line 25 needs to be changed from “the data signals corresponding to low gray levels” to “data signals corresponding to low gray levels” to correct a lack of antecedent basis issue.  This change would provide proper antecedent basis for “the data signals corresponding to low gray levels” in claim 8 at lines 3-4.  Appropriate correction is required.  This objection applies to claims 8-11 that depend upon claim 7.
Claim 9 at lines 1-2 needs to be changed from “the plurality of subpixels in each row” to “a plurality of subpixels in each row” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
Claim 9 at line 4 needs to be changed from “the plurality of subpixels in each 
Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 6-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0211617 A1 to Li et al. (“Li”) in view of China Patent Pub No. 109949762 A to Wu.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

As to claim 1, Li discloses a driving method of a display device(200)(FIGs. 4-a, 4-b, 4-c; ¶¶0054-0059); 
wherein the display device(200)(FIG. 4-a; ¶0054) comprises a plurality of scan lines (Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059 – inherently there exist scan lines for scan driver {Fig. 4-a: 230} to provide respective scan signals {Figs. 4-a, 4-b: G1-G8} to corresponding rows of pixels {Fig. 4-a: 220}) for transmitting scan signals (Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059), a plurality of data lines (Fig. 4-a, 4-c: 220, 240, D1, D2; ¶¶0056-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to provide respective data signals {Fig. 4-b, 4-c: D1, D2} to corresponding columns of pixels {Fig. 4-a: 220}) for transmitting data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057), a gate driving unit(430)(Fig. 4-a; ¶¶0054, 0056), a source driving unit(240)(Fig. 4-a; ¶¶0054, 0056-0057), and a plurality of pixels(220)(Figs. 4a, 4b; ¶¶0054-0055) arranged in an array (Figs. 4a, 4b: 220; ; 
wherein the plurality of pixels(220)(Figs. 4a, 4b; ¶¶0054-0055) in each row are connected to a same one of the scan lines (Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059 – inherently there exist scan lines for scan driver {Fig. 4-a: 230} to provide respective scan signals {Figs. 4-a, 4-b: G1-G8} to corresponding rows of pixels {Fig. 4-a: 220}), and the plurality of pixels(220)(Figs. 4a, 4b; ¶¶0054-0055) in each column are connected to a same one of the data lines (Fig. 4-a: 220, 240; ¶¶0056-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to provide respective data signals {Fig. 4-b, 4-c: D1, D2} to corresponding columns of pixels {Fig. 4-a: 220}); 
wherein the plurality of scan lines (Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059 – inherently there exist scan lines for scan driver {Fig. 4-a: 230} to provide respective scan signals {Figs. 4-a, 4-b: G1-G8} to corresponding rows of pixels {Fig. 4-a: 220}) comprise a first scan line group(scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) and a second scan line group(scan lines corresponding to 222: G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059), and each of the first scan line group(scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) and the second scan line group(scan lines corresponding to 222: G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) comprises at least two of the scan lines (Fig. 4-a, 4-b, 4-c: 220, 230: scan lines corresponding to 221: G1, G2, G5 and G6; scan lines corresponding to 222: G3, G4, G7 and G8; ¶¶0056, 0058-0059); 
wherein the driving method (FIGs. 4-a, 4-b, 4-c; ¶¶0054-0059) comprises the steps of: 
in a previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059), the gate driving unit(430)(Fig. 4-a; ¶¶0054, 0056) inputting the scan signals(G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) to the plurality of scan lines(scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) in the first scan line group(scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059), and the source driving unit(240)(Fig. 4-a; ¶¶0054, 0056-0057) inputting the data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057) having a first polarity(a first one of Vdl or Vdh; a first one of – or +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) to the plurality of data lines (Fig. 4-a, 4-c: 220, 240, D1, D2; ¶¶0056-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to provide respective data signals {Fig. 4-b, 4-c: D1, D2} to corresponding columns of pixels {Fig. 4-a: 220}); and
in a subsequent 1/2 frame(201 and 202 occurring between J+1 and J+2)(Fig. 4-c; ¶¶0044, 0057, 0059), the gate driving unit(430)(Fig. 4-a; ¶¶0054, 0056) inputting the scan signals(G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) to the plurality of scan lines(scan lines corresponding to 222: G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) in the second scan line group(scan lines corresponding to 222: G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059), and the source driving unit(240)(Fig. 4-a; ¶¶0054, 0056-0057) inputting the data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057)  having a second polarity(a second one of Vdl or Vdh; a second one of – or +)(Figs. 4-b, 4-c; ¶¶0054-0055, 0057) to the plurality of data lines (Fig. 4-a, 4-c: 220, 240, D1, D2; ¶¶0054-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to transmitting the data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057) having the first polarity(the first one of Vdl or Vdh; a first one of – or +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) in the previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059); 
wherein the first polarity(the first one of Vdl or Vdh; a first one of – or +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) is opposite to the second polarity(the one of Vdl or Vdh; a second one of – or +)(Figs. 4-b, 4-c; ¶¶0054-0055, 0057); 
wherein in the previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059) and the subsequent 1/2 frame(201 and 202 occurring between J+1 and J+2)(Fig. 4-c; ¶¶0044, 0057, 0059), polarities(Vdl, Vdh; +, -)(Figs. 4-a, 4-c; ¶¶0054-0055, 0057) of the data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057) input from adjacent two of the data lines are opposite (Figs. 4-a, 4-b: 220, 240, J+1/2; ¶¶0056-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to provide respective data signals {Fig. 4-b, 4-c: D1, D2} to corresponding columns of pixels {Fig. 4-a: 220}, which as shown in FIG. 4-b during J+1/2 and J+3/2 the polarities are opposite.); and
and wherein two adjacent pixels(top row first two pixels from the far left of FIG. 4-b)(Figs. 4a, 4b: 220; ¶¶0054-0055) in four adjacent pixels(top row first four pixels from the far left of FIG. 4-b)(Figs. 4a, 4b: 220; ¶¶0054-0055) in a same row are used to input the data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057);
	wherein the first scan line group(scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) comprises a (4n-3)th scan line(G1)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) and a (4n-2)th scan line(G2)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059), and the second scan line group(scan lines corresponding to 222: G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) comprises a (4n-1)th scan line(G3)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) and a 4nth scan line(G4)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059), where n(1) is an integer greater than or equal to 1 and less than or equal to m(2), m(2) is an integer greater than or equal to 1, and a sum of a total number(8) of the scan lines of the first scan line group(scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) and the second scan line group(scan lines corresponding to 222: G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) is 4m(4x2); or
	wherein the first scan line group comprises a (12n-11)th scan line, a (12n- 8)th scan line, a (12n-7)th scan line, a (12n-4)th scan line, a (12n-3)th scan line, and a 12nth scan line, and the second scan line group comprises a (12n-10)th scan line, a (12n-9)th scan line, a (12n-6)th scan line, a (12n-5)th scan line, a (12n-2)th scan line, and a (12n-1)th scan line, where n is an integer greater than or equal to 1 and less than or equal to m, m is an integer greater than or equal to 1, and a sum of a total number of the scan lines of the first scan line group and the second scan line group is 12m.
Li does not expressly disclose a plurality of subpixels; the data signals corresponding to high gray levels, another two adjacent subpixels are input the data signals corresponding to low gray levels, and gray level values corresponding to the high gray levels are greater than gray level values corresponding to the low gray levels.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Wu discloses a plurality of subpixels(85)(FIGs. 4 and 8; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 14, especially – “sub-pixel rearrange picture element matrix 85”); and wherein two adjacent subpixels(at far right of first row are two sub-pixels shown as H, H and 85s)(FIGs. 4 and 8; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”) in four adjacent subpixels(at far right of first row  in a same row are input the data signals corresponding to high gray levels(H)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”), another two adjacent subpixels(at far right of first row are two sub-pixels shown as L, L and 85s)(FIGs. 4 and 8; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high  are input the data signals corresponding to low gray levels(L)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”), and gray level values corresponding to the high gray levels(H)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”) are greater than gray level values corresponding to the low gray levels(L)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Li to include: (i) Wu’s teaching of a plurality of subpixels to provide a driving method of a display device that is able to display a color image (see e.g., p 13, especially – “Sequence controller 81 from outside can input red image data R, green image data G blue image data B or The image data of other colors”); and (ii) Wu’s teaching of and wherein two adjacent subpixels in four adjacent subpixels in a same row are input the data signals corresponding to high gray levels, another two adjacent subpixels are input the data signals corresponding to low gray levels, and gray level values corresponding to the high gray levels are greater than gray level values corresponding to the low gray levels to provide a driving method of a display device that avoids crosstalk and improves display effect (see e.g., p 8, especially – “Picture element matrix driving method of the invention is arranged in pairs or groups by reasonable high gray voltage with low gray scale voltage, and picture is made The problems such as pixel in prime matrix is not influenced by polar, avoids crosstalk…improves display effect”).

As to claim 2, Li modified by Wu teaches the driving method of the display device according to claim 1, as applied above.
Li modified by Wu further teaches wherein the driving method further comprises the step of:
	in the previous 1/2 frame(Li: Fig. 4-c: 201 and 202 occurring between J and J+1; ¶¶0044, 0057, 0059) and the subsequent 1/2 frame(Li: Fig. 4-c: 201 and 202 occurring between J+1 and J+2; ¶¶0044, 0057, 0059), respectively inputting the data signals corresponding to the high gray levels and the data signals corresponding to the low gray levels to two adjacent subpixels in a same column (Li: Fig. 4-a, 4-c: Wu: FIGs. 4 and 8: first column of sub-pixels H, L and 85s; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”).
	The motivation to combine Wu is set forth above for claim 1.

	As to claim 6, Li modified by Wu teaches the driving method of the display device according to claim 1, as applied above.
Li further discloses wherein the first polarity(Vdh, +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) is positive (Fig. 4-c: Vhl, +; ¶¶0054-0055, 0056, especially – “positive polarity” and 0057), and the second polarity(Vdl, -)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) is negative (Fig. 4-c: Vdl, -; ¶¶0054-0055, 0056, especially – “negative polarity…(e.g., by providing low level to the pixel units as discussed”) and 0057).

	As to claim 7, Li discloses a display device(200)(FIGs. 4-a; ¶0054), comprising a plurality of scan lines (Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059 – inherently there exist scan lines for scan driver {Fig. 4-a: 230} to provide respective scan signals {Figs. 4-a, 4-b: G1-G8} to corresponding rows of pixels {Fig. 4-a: 220}), a plurality of data lines (Fig. 4-a, 4-c: 220, 240, D1, D2; ¶¶0056-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to provide respective data signals {Fig. 4-b, 4-c: D1, D2} to corresponding columns of pixels {Fig. 4-a: 220}), a gate driving unit(430)(Fig. 4-a; ¶¶0054, 0056), a source driving unit(240)(Fig. 4-a; ¶¶0054, 0056-0057), and a plurality of pixels(220)(Figs. 4a, 4b; ¶¶0054-0055) arranged in an array (Figs. 4a, 4b: 220; ¶¶0054-0055);
	wherein the plurality of pixels(220)(Figs. 4a, 4b; ¶¶0054-0055) in each row are connected to a same one of the scan lines (Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059 – inherently there exist scan lines for scan driver {Fig. 4-a: 230} to provide respective scan signals {Figs. 4-a, 4-b: G1-G8} to corresponding rows of pixels {Fig. 4-a: 220}), and the plurality of pixels(220)(Figs. 4a, 4b; ¶¶0054-0055) in each column are connected to a same one of the data lines (Fig. 4-a: 220, 240; ¶¶0056-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to provide respective data signals {Fig. 4-b, 4-c: D1, D2} to corresponding columns of pixels {Fig. 4-a: 220});
	wherein the plurality of scan lines (Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059 – inherently there exist scan lines for scan driver {Fig. 4-a: 230} to provide respective scan signals {Figs. 4-a, 4-b: G1-G8} to corresponding rows of pixels {Fig. 4-a: 220}) comprise a first scan line group(scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) and a second scan line group(scan lines corresponding to 222: G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059), and each of the first scan line group(scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) and the second scan line group(scan lines corresponding to 222: G3, G4, G7  comprises at least two of the scan lines (Fig. 4-a, 4-b, 4-c: 220, 230: scan lines corresponding to 221: G1, G2, G5 and G6; scan lines corresponding to 222: G3, G4, G7 and G8; ¶¶0056, 0058-0059);
	wherein the gate driving unit(430)(Fig. 4-a; ¶¶0054, 0056) is used to input scan signals(G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) to the plurality of scan lines(scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) in the first scan line group(scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) in a previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059) and input the scan signals(G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) to the plurality of scan lines(scan lines corresponding to 222: G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) in the second scan line group(scan lines corresponding to 222: G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) in a subsequent 1/2 frame(201 and 202 occurring between J+1 and J+2)(Fig. 4-c; ¶¶0044, 0057, 0059);       
wherein the source driving unit(240)(Fig. 4-a; ¶¶0054, 0056-0057) is used to input data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057) having a first polarity(a first one of Vdl or Vdh; a first one of – or +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) to the plurality of data lines (Fig. 4-a, 4-c: 220, 240, D1, D2; ¶¶0056-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to provide respective data signals {Fig. 4-b, 4-c: D1, D2} to corresponding columns of pixels {Fig. 4-a: 220}) in the previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059) and input data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057) having a second polarity(a second one of Vdl or Vdh; a second one of – or +)(Figs. 4-b, 4-c; ¶¶0054-0055, 0057) to the plurality of data lines (Fig. 4-a, 4-c: 220, 240, D1, D2; ¶¶0054-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to provide respective data signals {Fig. 4-b, 4-c: D1, D2} to corresponding columns of pixels {Fig. 4-a: 220}) transmitting the data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057) having the first polarity(the first one of Vdl or Vdh; a first one of – or +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) in the previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059) in the subsequent 1/2 frame(201 and 202 occurring between J+1 and J+2)(Fig. 4-c; ¶¶0044, 0057, 0059), and the first polarity(the first one of Vdl or Vdh; a first one of – or +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) is opposite to the second polarity(the one of Vdl or Vdh; a second one of – or +)(Figs. 4-b, 4-c; ¶¶0054-0055, 0057);
	wherein in the previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059) and the subsequent 1/2 frame(201 and 202 occurring between J+1 and J+2)(Fig. 4-c; ¶¶0044, 0057, 0059), two adjacent data lines (Figs. 4-a, 4-b: 220, 240, J+1/2; ¶¶0056-0057 – inherently there exist data lines for data driver {Fig. 4-a: 240} to provide respective data signals {Fig. 4-b, 4-c: D1, D2} to corresponding columns of pixels {Fig. 4-a: 220}, which as shown in FIG. 4-b during J+1/2 and J+3/2 the polarities are opposite.) are used to respectively input the data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057) having opposite polarities(Vdl, Vdh; +, -)(Figs. 4-a, 4-c; ¶¶0054-0055, 0057);
	wherein in the previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059) and the subsequent 1/2 frame(201 and 202 , two adjacent pixels(top row first two pixels from the far left of FIG. 4-b)(Figs. 4a, 4b: 220; ¶¶0054-0055) in four adjacent pixels(top row first four pixels from the far left of FIG. 4-b)(Figs. 4a, 4b: 220; ¶¶0054-0055) in a same row are used to input the data signals(D1, D2)(Fig. 4-a, 4-c: 220, 240; ¶¶0056-0057);
	wherein the first scan line group(scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) comprises a (4n-3)th scan line(G1)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) and a (4n- 2)th scan line (G2)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059), and the second scan line group(scan lines corresponding to 222: G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) comprises a (4n-1)th scan line(G3)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) and a 4nth scan line(G4)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059), where n(1) is an integer greater than or equal to 1 and less than or equal to m(2), m(2) is an integer greater than or equal to 1, and a sum(8) of a total number of the scan lines of the first scan line group(scan lines corresponding to 221: G1, G2, G5 and G6)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) and the second scan line group (scan lines corresponding to 222: G3, G4, G7 and G8)(Fig. 4-a, 4-b, 4-c: 220, 230; ¶¶0056, 0058-0059) is 4m(4x2); or
	wherein the first scan line group comprises a (12n-11)th scan line, a (12n- 8)th scan line, a (12n-7)th scan line, a (12n-4)th scan line, a (12n-3)th scan line, and a 12nth scan line, and the second scan line group comprises a (12n-10)th scan line, a (12n-9)th scan line, a (12n-6)th scan line, a (12n-5)th scan line, a (12n-2)th scan line, and a (12n-1)th scan line, where n is an integer greater than or equal to 1 and less than or equal to m, m is an integer greater than or equal to 1, and a sum of a total number of the scan lines of the first scan line group and the second scan line group is 12m.
	Li does not expressly disclose a plurality of subpixels; the data signals corresponding to high gray levels, another two adjacent subpixels are used to input the data signals corresponding to low gray levels, and gray level values corresponding to the high gray levels are greater than gray level values corresponding to the low gray levels.
	Wu discloses a plurality of subpixels(85)(FIGs. 4 and 8; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 14, especially – “sub-pixel rearrange picture element matrix 85”); the data signals corresponding to high gray levels(H)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”), another two adjacent subpixels(at far right of first row are two sub-pixels shown as L, L and 85s)(FIGs. 4 and 8; p 8, especially – “Picture element matrix is physically divided into  are used to input the data signals corresponding to low gray levels(L)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”), and gray level values corresponding to the high gray levels(H)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”)  are greater than gray level values corresponding to the low gray levels(L)(FIGs. 4 and 8: at far right of first row are two sub-pixels shown as H, H and 85s; p 9, especially – “Sequence controller correspondence analysis original image of the invention 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Li to include: (i) Wu’s teaching of a plurality of subpixels to provide a display device that is able to display a color image (see e.g., p 13, especially – “Sequence controller 81 from outside can input red image data R, green image data G blue image data B or The image data of other colors”); and (ii) Wu’s teaching of the data signals corresponding to high gray levels, another two adjacent subpixels are used to input the data signals corresponding to low gray levels, and gray level values corresponding to the high gray levels are greater than gray level values corresponding to the low gray levels to provide a display device that avoids crosstalk and improves display effect (see e.g., p 8, especially – “Picture element matrix driving method of the invention is arranged in pairs or groups by reasonable high gray voltage with low gray scale voltage, and picture is made The problems such as pixel in prime matrix is not influenced by polar, avoids crosstalk…improves display effect”).

As to claim 8, Li modified by Wu teaches the display device according to claim 7, as applied above.
Li modified by Wu further teaches wherein in the previous 1/2 frame(Li: Fig. 4-c: 201 and 202 occurring between J and J+1; ¶¶0044, 0057, 0059) and the subsequent 1/2 frame(Li: Fig. 4-c: 201 and 202 occurring between J+1 and J+2; , two adjacent subpixels in a same column are used to respectively input the data signals corresponding to the high gray levels and the data signals corresponding to the low gray levels (Li: Fig. 4-a, 4-c: 220, 240, D1, D2, first two pixels of first column of Fig. 4b; FIGs. 4-a, 4-b, 4-c; ¶¶0054-0057; Wu: FIGs. 4 and 8: first column of sub-pixels H, L and 85s; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”).
	The motivation to combine Wu is set forth above for claim 1.

As to claim 11, Li modified by Wu teaches the display device according to claim 7, as applied above.
Li further discloses wherein the first polarity(Vdh, +)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) is positive (Fig. 4-c: Vhl, +; ¶¶0054-0055, 0056, especially – “positive polarity” and 0057), and the second polarity(Vdl, -)(Figs. 4-b and 4-c; ¶¶0054-0055, 0057) is negative (Fig. 4-c: Vdl, -; ¶¶0054-0055, 0056, especially – “negative polarity…(e.g., by providing low level to the pixel units as discussed”) and 0057).
9.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0211617 A1 to Li et al. (“Li”) in view of China Patent Pub No. Wu as applied to claims 1 and 7 above, in view of U.S. Patent Pub. No. 2015/0206489 A1 to Hwang et al. (“Hwang”).
As to claim 3, Li modified by Wu teaches the driving method of the display device according to claim 1, as applied above.
Wu further discloses wherein the plurality of subpixels comprise red subpixels, green subpixels, and blue subpixels (FIGs. 4 and 8: 85; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 13, especially – “Sequence controller 81 from outside can input red image data R, green image data G blue image data B or The image data of other colors”; p 14, especially – “sub-pixel rearrange picture element matrix 85”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Li modified by Wu with Wu’s further teachings to provide a driving method of a display device that is able to display a color image (see e.g., p 13, especially – “Sequence controller 81 from outside can input red image data R, green image data G blue image data B or The image data of other colors”).
Li modified by Wu does not expressly disclose wherein the plurality of subpixels in each row comprise red subpixels, green subpixels, and blue subpixels, which are sequentially and repeatedly disposed; and
	the plurality of subpixels in each column comprise one of the red subpixels, the green subpixels, or the blue subpixels.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Hwang discloses wherein the plurality of subpixels(SPX)(FIG. 2; ¶0069) in each row comprise red subpixels(R)(FIG. 2; ¶0069), green subpixels(G)(FIG. 2; ¶0069), and blue subpixels(B)(FIG. 2; ¶0069), which are sequentially and repeatedly disposed (FIG. 2: R, G, B; ¶0069); and
	the plurality of subpixels(R, G, B)(FIG. 2; ¶0069) in each column (FIG. 2: R, G, B; ¶0069) comprise one of the red subpixels(R)(FIG. 2; ¶0069), the green subpixels(G)(FIG. 2; ¶0069), or the blue subpixels(B)(FIG. 2; ¶0069).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Li modified by Wu with Hwang to provide a driving method of a display device in which the cost of the display device is lowered by having a simplified fabrication (i.e., all sub-pixels in each column having a same color).

As to claim 9, Li modified by Wu teaches the display device according to claim 7, as applied above.
Li modified by Wu does not expressly disclose wherein the plurality of subpixels(SPX)(FIG. 2; ¶0069) in each row comprise red subpixels(R)(FIG. 2; ¶0069), green subpixels(G)(FIG. 2; ¶0069), and blue subpixels(B)(FIG. 2; ¶0069), which are sequentially and repeatedly disposed (FIG. 2: R, G, B; ¶0069); 
and the plurality of subpixels(R, G, B)(FIG. 2; ¶0069) in each column (FIG. 2: R, G, B; ¶0069) comprise one of the red subpixels (R)(FIG. 2; ¶0069), the green subpixels(G)(FIG. 2; ¶0069), or the blue subpixels(B)(FIG. 2; ¶0069).
Hwang discloses wherein the plurality of subpixels(SPX)(FIG. 2; ¶0069) in each row comprise red subpixels(R)(FIG. 2; ¶0069), green subpixels(G)(FIG. 2; ¶0069), and blue subpixels(B)(FIG. 2; ¶0069), which are sequentially and repeatedly disposed (FIG. 2: R, G, B; ¶0069); and
	the plurality of subpixels(R, G, B)(FIG. 2; ¶0069) in each column (FIG. 2: R, G, B; ¶0069) comprise one of the red subpixels(R)(FIG. 2; ¶0069), the green subpixels(G)(FIG. 2; ¶0069), or the blue subpixels(B)(FIG. 2; ¶0069).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Li modified by Wu with Hwang to provide a display device that is cheaper by having a simplified fabrication (i.e., all sub-pixels in each column having a same color).
10.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0211617 A1 to Li et al. (“Li”) in view of China Patent Pub No. 109949762 A to Wu as applied to claim 1 above, in view of Japan Patent Pub. No. 2020165998 A to Hayashi.
claim 4, Li modified by Wu teaches the driving method of the display device according to claim 1, as applied above.
Li further discloses the previous 1/2 frame(201 and 202 occurring between J and J+1)(Fig. 4-c; ¶¶0044, 0057, 0059) and the subsequent 1/2 frame(201 and 202 occurring between J+1 and J+2)(Fig. 4-c; ¶¶0044, 0057, 0059).
Li modified by Wu does not expressly disclose wherein a vertical blank period is provided between the previous 1/2 frame and the subsequent 1/2 frame.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Hayashi discloses wherein a vertical blank period(Hi-Z)(FIG. 10; p 28, ¶3) is provided between the previous subframe(Psf1)(FIG. 10; p 28, ¶3) and the subsequent subframe(Psf2)(FIG. 10; p 28, ¶3; p 29, ¶2).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Li modified by Wu with Hayashi to provide a driving method of a display device that prevents image sticking (i.e., burn-in image).
Li modified by Wu and Hayashi teaches wherein a vertical blank period is provided between the previous 1/2 frame and the subsequent 1/2 frame (Li: Fig. 4-Hayashi: FIG. 10: Hi-Z, Psf1, Psf2; p 28, ¶3; p 29, ¶2).
11.	Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0211617 A1 to Li et al. (“Li”) in view of China Patent Pub No. 109949762 A to Wu as applied to claims 1 and 7 above, in view of U.S. Patent Pub. No. 2018/0096661 A1 to Zhao.
As to claim 5, Li modified by Wu teaches the driving method of the display device according to claim 1, as applied above.
Li modified by Wu teaches wherein the display device further comprises a timing controller (Li: FIGs. 4-a: 200; ¶0054; Wu: FIG. 8; p 12, especially – “Fig. 8 is referred to…a kind of display device”), and the driving method (Li: FIGs. 4-a, 4-b, 4-c: 200; ¶¶0054-0059; Wu: FIGs. 4 and 8: H, L, 85; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – “Sequence controller correspondence analysis original image of the invention analyzes the original gray-scale value of each location of pixels, and really Original gray-scale value is adjusted to high gray H or low ash rank L by the fixed corresponding transformation rule in the position”; p 14, especially – “sub-pixel rearrange picture element matrix 85”) further comprises the steps of:
	the controller(Wu: FIG. 8: 81; p 12, especially – “sequence controller 81”) outputting signals(arrow from 81 to 83)(FIG. 8; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”) to the gate driving unit(Wu: FIG. 8: 83; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”);
	the gate driving unit outputting the scan signals to the first scan line group in the previous 1/2 frame (Li: Figs. 4-a, 4-b, 4-c: 220, 230, scan lines corresponding to 221: G1, G2, G5 and G6, 201 and 202 occurring between J and J+1; ¶¶0044, 0056-0057, 0058-0059; Wu: FIG. 8: 83; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”) and outputting the scan signals to the second scan line group in the subsequent 1/2 frame (Li: Fig. 4-a, 4-b, 4-c: 220, 230, scan lines corresponding to 222: G3, G4, G7 and G8, 201 and 202 occurring between J+1 and J+2; ¶¶0044, 0056, 0056-0059; Wu: FIG. 8: 83; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”); and
the source driving unit inverting the data signals having the first polarity to the data signals having the second polarity between the previous 1/2 frame and the subsequent 1/2 frame according to the polarity inversion control signals (Li: Figs. 4-a, 4-c: 220, 240, D1, D2, Vdl, Vdh, -, +, 201 and 202 occurring between J and J+1, 201 and 202 occurring between J and J+1; ¶¶0044, 0054-0057, 0059; Wu: FIGs. 4 and 8: 85, H, L; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 9, especially – 
The motivation to combine Wu is set forth above for claim 1.
	Li modified by Wu does not expressly disclose a timing controller; the timing controller outputting clock signals to the gate driving unit; the gate driving unit outputting the scan signals according to the clock signals; the timing controller outputting polarity inversion control signals to the source driving unit.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Zhao discloses a timing controller(200)(FIG. 1; ¶0043); the timing controller(200)(FIG. 1; ¶0043) outputting clock signals to the gate driving unit(400)(FIG. 1: 200; ¶0043); the gate driving unit(400)(FIG. 1: 200; ¶0043) outputting the scan signals according to the clock signals (FIG. 1: 200, 400; ¶0043); the timing controller(200)(FIG. 1; ¶0043) outputting polarity inversion control signals to the source driving unit(300)(FIG. 1: 200; ¶¶0043-0044, 0047).
Li modified by Wu with Wu’s further teachings to provide a driving method of a display device in which the display conserves power by controlling the timing of the gate and drive signals to only be applied at the same time.

As to claim 10, Li modified by Wu teaches the display device according to claim 7, as applied above.
Li modified by Wu teaches the scan signals to the first scan line group in the previous 1/2 frame (Li: Figs. 4-a, 4-b, 4-c: 220, 230, scan lines corresponding to 221: G1, G2, G5 and G6, 201 and 202 occurring between J and J+1; ¶¶0044, 0056-0057, 0058-0059) and output the scan signals to the second scan line group in the subsequent 1/2 frame (Li: Fig. 4-a, 4-b, 4-c: 220, 230, scan lines corresponding to 222: G3, G4, G7 and G8, 201 and 202 occurring between J+1 and J+2; ¶¶0044, 0056, 0056-0059); and
wherein the source driving unit is used to invert the data signals having the first polarity to the data signals having the second polarity between the previous 1/2 frame and the subsequent 1/2 frame according to the polarity inversion control signals (Li: Figs. 4-a, 4-c: 220, 240, D1, D2, Vdl, Vdh, -, +, 201 and 202 occurring between J and J+1, 201 and 202 occurring between J and J+1; ¶¶0044, 0054-0057, 0059; Wu: FIGs. 4 and 8: 85, H, L; p 8, especially – “Picture element matrix is physically divided into multiple arranged in a matrix by a plurality of data line and scan line staggeredly communicated…sub-pixel, by corresponding data line or scan line”; p 
The motivation to combine Wu is set forth above for claim 7.
Wu further discloses further comprising a controller(81)(FIG. 8; p 12, especially – “sequence controller 81”); wherein the controller(81)(FIG. 8; p 12, especially – “sequence controller 81”) is used to output signals(arrows from 81 to 82 and 83)(FIG. 8; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”; p 13, last ¶) to the gate driving unit(83)(FIG. 8; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”) and output polarity inversion control signals to the source driving unit(82)(FIG. 8; p 13, last ¶);
	wherein the gate driving unit(83)(FIG. 8; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”) is used to output the scan signals (FIG. 8: 83; p 12, especially – “The sequence controller 81 connects the data drive unit 82, the scan drive cell 83…The drive cell 83 is for loading scanning signal to the picture element matrix 85”); and
	wherein the source driving unit(82)(FIG. 8; p 13, last ¶).
Li modified by Wu with Wu’s further teachings to provide a display device that correctly displays images by having coordinated control over the data and gate signals.
Li modified by Wu does not expressly disclose a timing controller; wherein the timing controller is used to output clock signals to the gate driving unit and output polarity inversion control signals to the source driving unit; wherein the gate driving unit is used to output the scan signals according to the clock signals.
Zhao discloses a timing controller(200)(FIG. 1; ¶0043); wherein the timing controller(200)(FIG. 1; ¶0043) is used to output clock signals to the gate driving unit(400)(FIG. 1: 200; ¶0043) and output polarity inversion control signals to the source driving unit(300)(FIG. 1: 200; ¶¶0043-0044, 0047); wherein the gate driving unit(400)(FIG. 1: 200; ¶0043) is used to output the scan signals according to the clock signals (FIG. 1: 200, 400; ¶0043).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Li modified by Wu with Wu’s further teachings to provide a display device that conserves power by controlling the timing of the gate and drive signals to only be applied at the same time.
Other Relevant Prior Art
12.	Other relevant prior art includes:
(i)	Japan Patent Pub. No. 2013015803 A to Sato discloses subframes having blanking periods to prevent burn-in (see e.g., Abstract).


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/